FILED:  January 27, 2005
IN THE SUPREME COURT OF THE STATE OF OREGON
JOHN E. BURAS,
Appellant,
v.
DEPARTMENT OF REVENUE,
Respondent.
(OTC 4581; SC S51271)
En Banc
On Appeal from the Oregon Tax Court.*
Henry C. Breithaupt, Judge.
Submitted on the record October 7, 2004.
John E. Buras filed the briefs for himself.
Douglas M. Adair, Assistant Attorney General, Salem, filed
the brief for respondent.  With him on the brief was Hardy Myers,
Attorney General.
DURHAM, J.
The judgment of the Oregon Tax Court is affirmed.
*17 OTR 282 (2004)
DURHAM, J.
Taxpayer appeals from a judgment that the Oregon Tax
Court entered for defendant Department of Revenue (department). 
The Tax Court rejected taxpayer's claim that his pension income
was exempt from state or federal taxation; granted judgment on
the pleadings in favor of the department; and ordered taxpayer to
pay $1,500 in damages to the department, because the court
concluded that taxpayer's arguments were frivolous.  See ORS
305.437 (authorizing award of damages if taxpayer's position is
frivolous).  We affirm.
Taxpayer failed to file Oregon personal income tax
returns for tax years 1995 through 1999.  The department assessed
unpaid tax, penalties, and interest.  Taxpayer appealed, arguing
that his income for the years in question was exempt from Oregon
taxation because (1) he had received the income from a source in
California, the "Movie Industry Pension Fund," not Oregon; and
(2) he was working in Oregon during the 1995-99 period as a lay
minister and, in that capacity, he devoted his pension income to
the church's ministerial objectives.  As noted, the Tax Court
determined that taxpayer's argument that those facts relieved him
of the duty to file tax returns was frivolous.  Taxpayer now
appeals the Tax Court's decision to this court.  See ORS 305.445
(sole remedy for review of Tax Court decision or order is "by
appeal to the Supreme Court").
In this court, taxpayer describes at length the nature
of his religious beliefs and service.  Like the Tax Court, we do
not doubt taxpayer's commitment to his religious beliefs and
duties as a minister.
Aside from any consideration of the genuineness of
taxpayer's religious beliefs, it remains that he has not advanced
any viable legal argument to justify his failure to file tax
returns for the tax years in dispute.  Oregon lawfully taxes
pension income that a taxpayer receives in Oregon even though the
income originates from a source in another state.  See Simpson v.
Dept. of Rev., 318 Or 579, 581, 870 P2d 824 (1994) (affirming
taxation of retirement benefits originating in Alaska but
received in Oregon).  Further, none of the sources of law that
taxpayer cites supports his claim that his pension income is
exempt from income taxation in Oregon because he chooses to
devote that income to the support of his church.  Finally,
taxpayer advances in this court, but failed to preserve below, a
claim that the department and the Internal Revenue Service have
conspired to deprive him of his rights under a host of provisions
of the United States Constitution.  Because taxpayer did not
preserve that claim below, we do not consider it. 
The judgment of the Oregon Tax Court is affirmed.